DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective Filing Date
The effective filing date of the application is 08 December 2020 as applicant has submitted a new application data sheet in which the foreign priority has been deleted.  It is suggested that applicant submit a request for corrected filing receipt to properly reflect the deletion of the foreign priority.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
No antecedent basis can be seen in the specification for the limitation of “recycled of inorganic garbage that has natural fiber content” found in claim 1.  Also it is unclear as to the type of materials encompassed by this limitation“.  Clarification is requested.
No antecedent basis can be seen in the specification for any of the process steps found in claim 2 except for the last step of “adding a water-based binder”.  The limitation of “all inorganic elements of the light mineral organic insulation” is confusing and therefore vague and indefinite as it is unclear as to why applicant is referring to inorganic elements when an organic insulation is referenced.  Is applicant trying to say that inorganic materials are also present in the manufacturing process?  Clarification is requested.  It is unclear as to what is meant by the recovered or treated water.  It is unclear as to the types of materials useable as the water based binder.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN 106830812 A.
The reference teaches, in the abstract, a heat-insulation board comprising cement, fly ash, glass beads, latex powder, cellulose ether and a biomass composite.  The biomass composite comprises bamboo powder, peanut shell and straw.
The instant claim is met by the reference.
As for claim 1, the reference teaches a heat-insulation board which comprises a biomass composite.  The biomass composite meets the mineral organic insulation material as it is recovered products which are found in nature.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN 110922777 A.
The reference teaches, in the abstract and claims, a light composite heat insulation board comprising vegetable fiber, adhesive and vulcanizing rubber nanometer inorganic gelling agent.
The instant claim is met by the reference.
As for claim 1, the reference teaches a heat-insulation board which comprises vegetable fiber.  The vegetable fiber meets the mineral organic insulation material as it is a recovered product which are found in nature.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No. JP 2012-111063 A.
The reference teaches, in the abstract and the claims, a wood fiberboard comprising defibrated wood fibers and cellulose nanofibers.  According to the technical field section the wood fiber board can be used as an insulation board.
The instant claim is met by the reference.
As for claim 1, the reference teaches a wood fiber board which comprises wood fiber.  The wood fiber (i.e. defibrated wood fibers) meets the mineral organic insulation material as it is a recovered product which are found in nature.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Specification No. EP 1626123 A1.
The reference teaches, in the abstract, and the examples, the production of a fiber insulating board comprising wood chippings which are treated with polyethylene oxide.
The instant claim is met by the reference.
As for claim 1, the reference teaches a fiber board which comprises wood fiber.  The wood fiber (i.e. wood chippings) meets the mineral organic insulation material as it is a recovered product which are found in nature.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troger et al (US Patent Application Publication No. US 2009/0068430 A1).
The reference teaches, in claim 1, a biologically degradable heat insulating material containing cellulose and/or wood fiber, a flame retardant agent, and a biologically degradable binder. Claim 6 recites that the heat insulating material may be in the form of a board.
The instant claim is met by the reference.
As for claim 1, the reference teaches a heat insulating material which may be in the form of a board which comprises cellulose and/or wood fiber.  The cellulose and/or wood fiber  meets the mineral organic insulation material as it is a recovered product which are found in nature.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious the claimed method recited in claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
November 21, 2022